              Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 1 of 9



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA

 9                             Plaintiff,               CASE NO. CR17-302-RSM

10           v.                                         ORDER DENYING DEFENDANT’S
                                                        EMERGENCY MOTION FOR
11   DAVID ROUTE,                                       COMPASSIONATE RELEASE

12                             Defendant.

13
                                            I.     INTRODUCTION
14
            This matter comes before the Court on its previous order staying Defendant David Route’s
15
     Emergency Motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1). Dkt. #86.
16
     Plaintiff United States of America (“the Government”) has opposed Defendant’s motion. Dkt.
17
     #82. The Court finds oral argument unnecessary to rule on this motion. Having considered the
18
     Motion, the Government’s Response, Defendant’s Reply, and the remainder of the record, the
19
     Court DENIES Mr. Route’s motion for compassionate release.
20
                                             II.   BACKGROUND
21
            A full summary of this case is not necessary given this Court’s previous order on Mr.
22
     Route’s motion for compassionate release. Dkt. #86. On December 11, 2018, the Court sentenced
23
     Defendant to 96 months in custody to run concurrently with 24 months in custody for violations
     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 1
                  Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 2 of 9



 1   of supervised release conditions, see CR09-356-RSM, with three years of supervised release to

 2   follow. Dkt. #61. Mr. Route’s projected release date is July 28, 2024. Dkt. #79 at ¶ 7.

 3              Over the past months, public understanding of the COVID-19 virus and its corresponding

 4   risks to inmates and staff at Bureau of Prison (“BOP”) facilities have evolved. The U.S. Centers

 5   for Disease Control and Prevention has continued to update its guidance on the coronavirus,

 6   advising that certain populations are at heightened risk of severe complications and/or death if they

 7   contract COVID-19. These populations include individuals over the age of 65 and those with

 8   chronic medical conditions, including moderate to severe asthma, serious heart conditions, liver

 9   disease, and immunocompromised patients. See U.S. Ctrs. for Disease Control and Prevention,

10   (April 15, 2020), Coronavirus Disease 2019-COVID, People who are at higher risk for severe

11   illness,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

12   risk.html (last reviewed May 7, 2020) (“CDC Guidelines”).1

13              In response to public health officials’ warnings about the spread of COVID-19 and the risk

14   of severe complications in certain populations, all levels of government have implemented

15   widespread “social distancing” measures. See, e.g., W.D. Wash. Gen. Order No. 07-20 (April 14,

16   2020) (continuing all in-person proceedings scheduled to occur before July 1, 2020). On March

17   26, 2020, the U.S. Attorney General issued guidance to the Director of the BOP for transferring

18   certain at-risk inmates to home confinement, including those who are non-violent and pose

19   minimal likelihood of recidivism. Dkt. #78 at 3-4. In this memorandum, the U.S. Attorney

20

21

22   1
       Pursuant to Fed. R. Evid. 201(c)(1), the Court takes judicial notice sua sponte of public records related to the
     COVID-19 health crisis, including documents available through government agency websites. Gustavson v. Wrigley
23   Sales Co., No. 12-CV-01861-LHK, 2014 WL 60197, at *3 (N.D. Cal. Jan. 7, 2014).


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 2
               Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 3 of 9



 1   General listed age and vulnerability of the inmate based on the CDC Guidelines as discretionary

 2   factors for the BOP to consider.

 3          On April 7, 2020, Mr. Route filed a BP-9 application with the Bureau of Prisons (“BOP”)

 4   staff for a reduction in his sentence in light of the COVID-19 health crisis. Dkt. #79 at 4-5. On

 5   April 16, 2020, Mr. Route moved this Court to grant him compassionate early release to supervised

 6   release pursuant to 18 U.S.C. § 3582(c)(1). Dkt. #78. At the time of filing the instant motion,

 7   BOP had not responded to Mr. Route’s April 7 request. Dkt. #79 at ¶ 3. Finding that Defendant

 8   failed to exhaust his administrative remedies, this Court stayed Mr. Route’s motion until May 7,

 9   2020 or until such a time that he exhausted his administrative remedies. Dkt. #86. Given that

10   thirty days have now elapsed since he submitted his request to the warden, Mr. Route has satisfied

11   the exhaustion requirements in 18 U.S.C. § 3582(c)(1). Accordingly, the Court will address the

12   merits of his motion.

13                                           III.    DISCUSSION

14      A. Legal Standard

15          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

16   imprisonment “constitutes a final judgment and may not be modified by a district court except in

17   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

18   omitted). Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i). Effective

19   December 21, 2018, the First Step Act of 2018 amended Section 3582(c)(1)(A) by adding a

20   provision that allows prisoners to directly petition a district court for compassionate release:

21          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all administrative
22          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
            defendant’s behalf or the lapse of 30 days from the receipt of such a request by
23          the warden of the defendant's facility, whichever is earlier, may reduce the term
            of imprisonment (and may impose a term of probation or supervised release with

     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 3
                 Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 4 of 9



 1             or without conditions that does not exceed the unserved portion of the original
               term of imprisonment), after considering the factors set forth in section 3553(a) to
 2             the extent that they are applicable, if it finds that—

 3             (i) extraordinary and compelling reasons warrant such a reduction; or

 4             (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
               pursuant to a sentence imposed under section 3559(c), for the offense or offenses
 5             for which the defendant is currently imprisoned, and a determination has been
               made by the Director of the Bureau of Prisons that the defendant is not a danger to
 6             the safety of any other person or the community, as provided under section
               3142(g);
 7
               and that such a reduction is consistent with applicable policy statements issued by
 8             the Sentencing Commission . . . .

 9   18 U.S.C. § 3582(c)(1)(A) (italics reflecting amendment under First Step Act). Accordingly, a

10   court may reduce a sentence upon motion of a defendant provided that: (1) the inmate has either

11   exhausted his or her administrative appeal rights of BOP’s failure to bring such a motion on the

12   inmate’s behalf or has waited until 30 days after the applicable warden has received such a request;

13   (2) the inmate has established “extraordinary and compelling reasons” for the requested sentence

14   reduction; and (3) the reduction is consistent with the Sentencing Commission’s policy statement.

15   See id.

16             The Sentencing Commission’s policy statement referenced in 18 U.S.C. § 3582(c)(1)(A)(i)

17   provides, in relevant part:

18             [T]he court may reduce a term of imprisonment (and may impose a term of
               supervised release with or without conditions that does not exceed the unserved
19             portion of the original term of imprisonment) if, after considering the factors set
               forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the court
20             determines that—

21             (1)(A) Extraordinary and compelling reasons warrant the reduction; or

22             (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
               prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
23             offenses for which the defendant is imprisoned;


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 4
               Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 5 of 9



 1          (2) The defendant is not a danger to the safety of any other person or to the
            community, as provided in 18 U.S.C. § 3142(g); and
 2
            (3) The reduction is consistent with this policy statement.
 3
     United States Sentencing Guidelines (“USSG”) § 1B1.13. Given that Mr. Route is 32 years old,
 4
     only sections (1)(A), (2), and (3) of the Sentencing Commission’s policy statement are relevant to
 5
     his motion. Thus, under the policy statement, Mr. Route is entitled to relief if he demonstrates that
 6
     (1) extraordinary and compelling reasons warrant a sentence reduction, (2) he is not a danger to
 7
     the safety of others or the community, and (3) any requested reduction is consistent with the policy
 8
     statement. See USSG § 1B1.13(1)(A), (2), (3).
 9
            The Sentencing Commission’s application notes to this policy statement provide further
10
     guidance. Application Note 1 to USSG § 1B1.13 provides that “extraordinary and compelling
11
     reasons” for a sentence reduction exist when:
12
            (A) Medical Condition of the Defendant.
13
            (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
14          with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability
            of death within a specific time period) is not required. Examples include metastatic solid-
15          tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
            advanced dementia.
16
            (ii) The defendant is—
17
            (I) suffering from a serious physical or medical condition, (II) suffering from a serious
18          functional or cognitive impairment, or (III) experiencing deteriorating physical or mental
            health because of the aging process, that substantially diminishes the ability of the
19          defendant to provide self-care within the environment of a correctional facility and from
            which he or she is not expected to recover.
20

21   USSG 1B1.13 cmt. n.1(A).        The application note also addresses family circumstances and

22   circumstances involving defendants who are at least 65 years old. See id. at n.1(B)-(C). Neither

23   of these circumstances are applicable to Mr. Route’s motion. Furthermore, subpart (D) provides


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 5
                  Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 6 of 9



 1   a catch-all provision for “other reasons” that may exist as determined by the Director of the BOP.

 2   Id. at n.1(D). Mr. Route does not contend that the Director of BOP has determined that an

 3   extraordinary or compelling reason for a sentence reduction exists here.

 4       B. Extraordinary and Compelling Reasons

 5           Defendant bears the burden of establishing that extraordinary and compelling reasons exist

 6   that justify compassionate release. Riley v. United States, No. C19-1522 JLR, 2020 WL 1819838,

 7   at *7 (W.D. Wash. Apr. 10, 2020). Here, Mr. Route argues that the general seriousness of the

 8   COVID-19 pandemic poses such an extraordinary and compelling circumstance for early release

 9   of “at least certain defendants.” Dkt. #78 at 10. Defendant’s motion and reply brief do not identify

10   any risk factors placing him at higher risk for severe illness from the virus. Furthermore, as of

11   May 7, 2020 no inmates or staff at FCI Herlong have tested positive for COVID-19. See Federal

12   Bureau of Prisons, Covid-19 Cases, https://www.bop.gov/coronavirus/ index.jsp (last visited May

13   7, 2020). Instead, Defendant argues that the COVID-19 pandemic, in general, constitutes an

14   “extraordinary and compelling circumstance” necessitating his immediate release. See Dkt. #84

15   at 5-6. This Court has previously rejected this generalized argument. See Riley, 2020 WL

16   1819838, at *7 (Concluding that “extraordinary and compelling” circumstances are not satisfied

17   by “the mere elevated risk of contracting a pandemic virus in prison, even if such a higher risk

18   exists.”).

19           On May 7, 2020, Mr. Route filed supplemental authority claiming that he suffers from

20   hypertension. Dkt. #87. Attached in support of this claim is Mr. Route’s “Vitals All” records

21   excerpted from the BOP’s medical records. See Dkt. #89. As an initial matter, Defendant’s

22   counsel offers no explanation for the delay in raising this argument, despite the fact that the CDC

23   listed hypertension as a risk factor for severe illness no later than April 17, 2020. See People at


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 6
                Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 7 of 9



 1   Risk for Serious Illness from COVID-19, Centers for Disease Control and Prevention, (April 17,

 2   2020),         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

 3   risk.html (listing risk factors for severe illness from COVID-19). Furthermore, even if the Court

 4   considers these supplemental records, it cannot conclude without any medical diagnosis that Mr.

 5   Route suffers from a condition that places him at high risk for severe illness from COVID-19.

 6   Defendant’s counsel argues that “[b]eginning on July 31, 2017, Mr. Route’s blood pressure

 7   readings indicate he suffers from stage 1 hypertension.” Dkt. #87 at 3.         Counsel bases this

 8   conclusion on a report from the American College of Cardiology revising its definition of high

 9   blood pressure from 140/90 mm Hg to 130/80 mm Hg, and the fact that Mr. Route’s transcripts

10   show “eight readings in the 130s from 2017 to 2019.” See id. However, the BOP transcripts make

11   no mention of a diagnosis of hypertension, nor can the Court find any reference to a hypertension

12   diagnosis in Mr. Route’s sentencing materials from November 2018. In effect, Defendant’s

13   supplemental brief asks the Court to make an independent medical diagnosis based solely on its

14   review of Mr. Route’s vitals and counsel’s interpretation of those vitals. The Court declines to do

15   so. For this reason, the information contained in Defendant’s May 7, 2020 supplemental brief is

16   insufficient to satisfy Defendant’s burden of demonstrating extraordinary and compelling reasons

17   for release.

18            While the Court does not discount the dangers associated with COVID-19 at a facility like

19   FCI Herlong, Mr. Route has presented insufficient evidence to show that he is at higher risk to

20   suffer the more severe effects of the virus or that he otherwise suffers from a “serious physical or

21   mental condition . . . that substantially diminishes” his “ability to provide self-care within the

22   environment of a correctional facility and from which he is not expected to recover.” USSG §

23


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 7
              Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 8 of 9



 1   1B1.13, cmt. n.1(A)(ii). Accordingly, the Court cannot conclude that Mr. Route has demonstrated

 2   extraordinary and compelling reasons to reduce his sentence.

 3      C. Danger to Others or the Community

 4          The Court finds that denial of Mr. Route’s motion is appropriate on the independent basis

 5   that he has not shown that he poses no danger to others or to the community. See USSG §

 6   1B1.13(2). In making this determination, a court looks to the nature and circumstances of the

 7   defendant’s underlying offense, the weight of evidence against him or her, his or her history and

 8   characteristics, and the nature and seriousness of the danger his or her release would pose to any

 9   person or the community. See 18 U.S.C. § 3142(g).

10          Here, Mr. Route was convicted of felon in possession of a firearm, 18 U.S.C. § 922(g)(1),

11   and sentenced to 96 months in custody to run concurrently with 24 months in custody for violations

12   of supervised release conditions. Dkt. #61. Defendant contends that he poses no risk to the

13   community given that his prior drug and firearm convictions are “non-violent.” Dkt. #84 at 5-6.

14   The Court disagrees. The incident that resulted in Mr. Route’s current conviction occurred in July

15   2017, during his supervised release, when he was arrested for unlawful possession of two

16   firearms—including one sold to another felon. The Court cannot reasonably conclude that Mr.

17   Route’s persistent involvement with firearms and his repeated violations of supervised release

18   conditions pose no danger to others or the community. Furthermore, while Defendant argues that

19   his behavior in prison supports his request for early release, see Dkt. #78 at 11, his prison

20   disciplinary record reflects numerous infractions dated as recently as June 2019. See Dkt. #82-1.

21   For these reasons, the Court is not persuaded that the remaining factors referenced in Defendant’s

22   motion, such as his release plan to live with his sister, support from extended family, and ability

23   to return to prior employment, would meaningfully mitigate his continuing danger to others and


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 8
               Case 2:17-cr-00302-RSM Document 91 Filed 05/08/20 Page 9 of 9



 1   the community. See Dkt. #78 at 11. On this independent ground, the Court finds denial of release

 2   appropriate.

 3      D. Reduction Consistent with USSG Policy Statement

 4          Having found that that Mr. Route has failed to demonstrate (1) extraordinary and

 5   compelling reasons warranting compassionate release or (2) that he poses no danger to others or

 6   to the community, the Court need not consider whether a sentence reduction would be consistent

 7   with the Sentencing Commission’s policy statement. See 18 U.S.C. § 3582(c)(1)(A); USSG §

 8   1B1.13.

 9                                        IV.     CONCLUSION

10          For the reasons set forth above, Mr. Route’s motion for compassionate release, Dkt. #78,

11   is DENIED.

12

13          Dated this 8th day of May, 2020

14

15

16                                               A
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23


     ORDER DENYING DEFENDANT’S
     EMERGENCY MOTION FOR
     COMPASSIONATE RELEASE - 9
